 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LAWRENCE CHERVENY,                         No. 2:17-cv-2528 MCE GGH P
12                       Petitioner,
13            v.                                      MEMORANDUM & ORDER
14    ERIC ARNOLD, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   ECF No. 13. Accordingly, this action is dismissed without prejudice without need of an order.

19   Fed. R. Civ. P. 41(a); see also Rule 12, Rules Governing Habeas Corpus Cases Under Section

20   2254.

21           The Clerk shall close this case.

22   DATED: November 20, 2018

23                                                 /s/ Gregory G. Hollows
24                                         UNITED STATES MAGISTRATE JUDGE

25

26

27

28
                                                        1
